DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 05/26/2021.  Claims 1-8, 10, and 15-17 are currently amended.  Claim 9 has been previously presented.  Claims 11-14 have been cancelled.  Claims 1-10 and 15-17 are currently pending in the application.

Allowable Subject Matter
Claims 1-10 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in conjunction with other limitations in the claim, a reader comprising: a reader processor programmed to: read both the terminal environmental state and the predetermined information from the information code imaged by the image; determine whether or not both the reading surface environmental state and the terminal environmental state are a same environmental state; and perform processing based on the predetermined information when it is  determined that the reading surface environmental state and the terminal environmental state indicate the same environmental state.

With respect to independent claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in conjunction with other limitations in the claim, a reader comprising: a reader processor programmed to: read both the tilt state of the mobile terminal and the predetermined information from the information code imaged by the imager; estimate the tilt state of the mobile terminal based on distortion of the information code imaged by the imager; determine whether or not the estimated tilt state of the mobile terminal and the tilt state of the mobile terminal read by the reader are the same tilt state when the reader reads the information code; and perform processing which uses the predetermined information when it is determined that the estimated tilt state of the mobile terminal and the tilt state of the mobile terminal read by the reader are the same tilt state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THIEN M LE/Primary Examiner, Art Unit 2887